By JUDGE J. ROBERT STUMP
The court has considered the file and counsel briefs on defendant’s plea of statute of limitations.
Plaintiff filed this motion for judgment on November 5, 1990, per Code § 65.1-40.1, contending he was wrongfully terminated from employment by defendant on October 31, 1988, due to his filing a worker’s compensation claim.
Code § 65.1-40.1 does not provide a statute of limitation.
Plaintiff argues this is a contractual claim, and the three-year statute of limitations applies.
However, the court is persuaded by the defendant’s position. A retaliatory discharge claim per § 65.1-40.1 is a personal action in tort and is not a contractual claim. Bowman v. State Bank, 229 Va. 534, 540 (1985); and Miller v. SEVAMP, Inc., 234 Va. 462, 467-468 (1987). Therefore, the one-year statute of limitations for a personal action applies per Code § 8.01-248, where there is no otherwise prescribed limitation. Also, plaintiff’s equitable remedies contention is denied.
Therefore, the defendant’s Plea of the Statute of Limitations is sustained.